DETAILED ACTION
Status of the Application
	This office action is in response to Applicant's communication received on November 12, 2019.  Claims 1-20 are pending, have been examined and were found to have allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/28/2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is  being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on June 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,510,074 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
	The drawings submitted on November 12, 2019 are acceptable.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The generating and use of virtual account numbers (e.g., temporary credit card numbers) to complete a purchase with a merchant is a process that is well-known in the art.  For example, Maclin et al. (US 2002/0032662 A1), the closest prior art of record, discloses a process where an authentication application (i.e. operational instructions) executing on a processor (i.e. credit card server) receives: (i) a merchant identifier of a merchant associated with the merchant application (i.e. identity of an e-commerce merchant and/or merchant account number), and (iii) encrypted data (i.e. encrypted variables).  Maclin [0021]; [0029]; [0031]; [0050]; Figs. 7-8.  The authentication application (i.e. operational instructions [on the credit card server]) verifies (i.e. validates/authenticates) the encrypted data (i.e. encrypted variables) by decrypting the encrypted data based at least in part on a private key for a contactless card (i.e. based on a unique secure formula associated with the customer account number, e.g., a public/private key pair), and then a virtual account number generator (i.e. operational instructions [on the credit card server]) generates a virtual account number (i.e. temporary credit card number) based on the verification of the encrypted data.  Maclin [0031-0032]; [0036-0037]; [0043-0045]; [0047-0048]; Figs. 8-11.  Maclin also discloses where the virtual account number generator (i.e. operational instructions [on the credit card server]) transmits the virtual account number (i.e. temporary credit card number) to a merchant server (i.e. merchant's server) associated with the merchant to process the transaction using the virtual account number, and the expiration date.  Maclin [0037-0038]; [0057].
Hammad (US 2016/0379217 A1) also discloses where a validation entity receives payment information, including a variable datum read from a consumers portable consumer device (e.g., a credit card) and a merchant identifier.  Hammad [0014]; [0034-0036]; [0042-0043]; [0068]; [0087]; [0100].  The validation entity validates the variable data, and once validated, it generates and sends a substitute account number that is to be used in place of the primary account number to the merchant identified by the merchant identifier.  Id. 
Han (US 2009/0292642 A1) discloses a process where a credit facility receives a merchant request for payment, authorizes a customer and confirms the transaction based on varying security methods.  Han [0076-0078]; Fig. 11.  Based on the authorization and confirmation, the credit facility creates a digital credit card (i.e. virtual account number) and sends the digital credit card and payment information to the merchant server.  Han [0078-0079; Fig. 11. 
McGuinness (US 2014/0012688 A1) teaches that it was known in the art to generate a limited duration, single use purchase/payment code (i.e. virtual account number) based upon certain conditions, such as being within a predetermined distance (i.e. threshold distance) of a particular retail facility.  McGuinness [0039-0041]; Fig. 2E; Fig. 3B.
	While certain aspects of the claimed invention were known in the art, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 1, 8 and 15.
	For the above reasons claims 1, 8 and 15 are deemed to be allowable over the prior art and claims 2-7, 9-14 and 16-20 are allowable by virtue of their dependency on claim 1, 8 or 15.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685
June 3, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685